Citation Nr: 1143737	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-17 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty September 2002 to September 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that denied entitlement to service connection for PTSD.  In that decision, the RO granted service connection for panic disorder with agoraphobia.  Jurisdiction has been changed to the St. Petersburg, Florida RO.

The Veteran failed to report for a Travel Board hearing in November 2009.  He has not requested that the hearing be rescheduled.  Accordingly, his request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

In March 2011, the Board received additional evidence that has not been considered by the RO.  However, as the benefit sought by the Veteran is being fully allowed, the Board need not refer the additional evidence to the agency of original jurisdiction for review.  See 38 C.F.R. § 20.1304(c) (2011).


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy as reflected by his receipt of the Combat Action Ribbon (CAR) awarded for his service in Afghanistan.  

2.  The Veteran has PTSD due to combat stressors. 


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for PTSD.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2011).

I. Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54

II.  Analysis

The Board has reviewed the evidence of record and finds, for the reasons expressed below, that service connection is warranted for PTSD. 

The Veteran has maintained that he has PTSD stemming from combat experiences in Afghanistan.  The Veteran's DD Form 214 indicates that he had six months and 27 days of foreign service.  His awards and decorations include the Marine Corps Good Conduct Medal, Combat Action Ribbon (Afghanistan), Global War on Terrorism Service Medal, Global War on Terrorism Expeditionary Medal (Afghanistan), Sea Service Deployment Ribbon, National Defense Service Medal and Rifle Qualification Ribbon (Marksman).  His primary specialty was motor vehicle operator.  

Service treatment records are negative for PTSD.  

The Veteran was afforded a VA examination for mental health disorders in March 2007.  He reported trouble sleeping and excessive worry.  He felt something bad was going to happen to him.  He could not adjust to a job at a car dealership following service and he quit.  He felt people were just out for themselves which was the opposite of what he saw in the marines.  He reported episodes lasting two to five minutes during which he feels really stressed out and out of breath, unable to focus and his heart beats rapidly.  These occur seven to eight times per week and up to several times per day.  They began during his deployment.  He described inability to get to know others and apprehension about going new places.  

When asked about his time in Afghanistan, he reported that he hated every minute of it.  He reported that mortars and rockets were dropped every one to two weeks and that you could hear the explosions.  He was a machinist in the Headquarter Company, Sixth Marines Regiment, Motor Transportation.  His highest rank was Sergeant.  He was in 12 or 13 convoys.  Sometimes there were tracks of IED but it never happened.  He reported nothing horrific happened.  Following mental status examination, the multi-axial diagnosis was made.  It included Axis I diagnosis of panic disorder with agoraphobia.  The examiner opined that the Veteran may experience some symptoms of PTSD but he did not meet the required criteria based on DSM-IV for that condition.  

In his notice of disagreement received at the St. Louis RO in August 2007, the Veteran reported he was stationed at Bagram Base and he traveled to Sirobi, a forward operating base that provided power to Kabul.  He reported that the base was always watched because it was considered a possible target for terrorist attacks.  He reported sporadic attacks and being close enough for the marines to have to take cover in bunkers during explosions.  He reported that they were almost always on alert.  He described the base as being inside an old Russian mining field.  People were cautioned to watch out when walking outside and to walk on designated paths only.  They were always searching, clearing and destroying mines inside the base.  He described a barrier of six feet of consantino wire between the base and the locals.  He reported that the locals did not want them there and looked like they wanted to kill them but did not because of their numbers.  He was troubled by the shout, show, shove then shoot policy for dealing with the locals.  He reported that the CAB was issued because the unit received mortar and rocket fire in and over the area.  About two to three days before they left for home, three marines were killed in an ambush outside a local forward operating base after going back out to retrieve a piece of gear they left while patrolling.  He stated that they were always worried about their safety and the safety of others which caused constant stress.  He now feels cautious no matter what he does.  He does not like crowds.  He reported that he has horrible nightmares about his experiences and is always on guard.  He did not seek treatment because he did not want to be labeled crazy and because he thought treatment was for people who had something catastrophic happen in service.  

In his substantive appeal, the Veteran stated that in fact he had been in more convoys than he could count.  He stated that he had to huddle in a concrete bunker while shells flew overhead while at the base in Afghanistan and memories of this troubled him.  He stated that he was in convoys when he heard over the radio that vehicle born IED's were headed his way.  He is now always on the lookout for someone trying to harm him, his family and friends.  He had trouble going into the grocer because of these feelings.  He knows that no one is trying to harm him but he cannot let his guard down against strangers.  He feels that he is not crazy or delusional but he is no longer the same person he was prior to his combat service.  He would VA to help him adjust to civilian life.  

In November 2010, the Veteran submitted a VA for 27-0781 detailing his stressors associated with being at the base in Afghanistan, particularly being shelled and having the recurring trauma of the possibility of mines going off on base.  He also reported that he had been diagnosed with PTSD at John J. Pershing VA medical center.  

The Veteran underwent an additional VA examination in January 2011 at the St. Louis VA medical center.  The examiner reviewed the Veteran's medical records.  It was noted that he was treated at Pershing for medication management and treatment of PTSD and panic disorder beginning in February 2009.  He went to Florida for a year and stopped taking Prozac.  He began treatment at Pershing again in August 2010.  Since that time, he had been followed by psychiatry and evaluated by a doctor on that staff and given a diagnosis of PTSD and cyclothymic disorder in October 2010.  Following a thorough examination and psychometric testing, the examiner gave a diagnosis of PTSD and panic disorder.  The examiner noted that although the two overlapped and had related symptoms, they were distinct constructs.  The PTSD was trauma-related.  The trauma memory was represented by a fear structure that included re-experiencing and avoidance of trauma-related stimuli.  The Veteran reported and the chart documents that he continues to have nightmares and flashbacks associated with his experiences in Afghanistan.  He reported attempts to manage intrusive thoughts by avoiding people, places and things that trigger memories of his deployment.  He is hypervigilant at all times, exhibits a startle response to fireworks and cars backfiring.  He tends to isolate and has low trust of others.  

The Veteran's claimed PTSD is based on combat stressors, and the Board finds that the Veteran's combat service is established by his aforementioned awards and decorations.  Moreover, the Board has found the Veteran's statements concerning his in-service stressors to be credible.  Therefore, the Veteran's combat stressors are conceded. 

The question remaining before the Board is whether the Veteran has PTSD that is etiologically related to his combat stressors.  The Board finds that the evidence is at least in equipoise as to whether he has PTSD as a result of the combat stressors.  

The Board finds the opinion of the VA examiner in January 2011 to be compelling evidence in support of the finding that the Veteran has PTSD due to his combat experience in Afghanistan.  It is well-supported and takes into account the Veteran's documented combat experiences.  The Board acknowledges the opinion of the VA examiner in 2007 that the Veteran does not have PTSD.  However, greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). 

The evidence supportive of the claim is at least in equipoise with that against the claim.  In particular, the Board notes that the examiner in January 2011 has identified all of the elements required to support a diagnosis of PTSD.  In addition, the Veteran has stated in essence, in his NOD and substantive appeal, that it was difficult to talk about his experiences in Afghanistan, which suggests that the examiner's opinion that the Veteran does not have PTSD is based on incomplete information. 

Accordingly, the Board resolves reasonable doubt in the Veteran's favor and concludes that he is entitled to service connection for PTSD.


ORDER

Service connection for post-traumatic stress disorder is granted.





______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


